United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-23
Issued: March 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 1, 2007 appellant filed a timely appeal from February 23 and July 16, 2007
decisions of the Office of Workers’ Compensation Programs, denying his claim for an emotional
condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation beginning
January 22, 2004 due to his accepted emotional condition.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated November 27, 2006, the Board
remanded the case for further development. The facts of this case, as set forth in the prior
decision, are incorporated herein by reference.
On August 26, 2003 appellant, then a 51-year-old supervisory transportation security
screener, filed an occupational disease claim alleging that he sustained an emotional condition
and chest pain due to harassment at work. He was treated in an emergency room on that date for
depression and atypical chest pain. Appellant indicated that on August 26, 2003 he became
embarrassed while thinking about the tasks he had been assigned the previous few weeks, tasks
that he did not usually perform. He alleged that on February 7, 2003 Aloycia Woods, another
supervisor, loudly and repeatedly called him an “asshole” and told him to “kiss her ass” in front
of passengers and coworkers.2 Appellant alleged that management falsely accused him of sexual
harassment, accused him of submitting timecards without a supervisor’s signature and of being
late to work, assigned tasks that he disliked, informed him on short notice that he would have to
work another week without a day off and contacted him numerous times while he was on
administrative leave. On August 26, 2003 he was placed on administrative leave.3 In a
statement of accepted facts dated August 11, 2004, the Office stated that the February 7, 2003
incident with Ms. Woods occurred in the performance of duty.4 Effective January 22, 2004,
appellant was terminated from his job for unprofessional and inappropriate conduct and failure to
follow instructions.5 He did not file a grievance or otherwise challenge the termination. In a
report dated September 7, 2004, Dr. Russell Prince, a psychiatrist and Office referral physician,
diagnosed major depression, severe, without psychotic features caused by the accepted
employment factor, the February 7, 2003 incident involving Ms. Woods. On September 17,
2004 the Office accepted appellant’s claim for major depression, severe, without psychotic
behavior.6
On October 25, 2004 appellant filed a claim for wage-loss compensation on and after
January 22, 2004, citing his removal from his job. On November 3, 2004 the Office noted that
1

See Docket No. 06-1473 (issued November 27, 2006).

2

In a written statement submitted November 17, 2003, appellant indicated that the incident with Ms. Woods
occurred on March 17, 2003. However, in statements submitted January 13 and April 22, 2004, he stated that the
incident occurred on February 7, 2003.
3

It appears that appellant was placed on administrative leave following a disagreement with management
concerning his request to visit the airport medical clinic, instead of his own physician, and his request for claim
forms.
4

The record shows that appellant later accepted an apology from Ms. Woods and was satisfied that the
February 7, 2003 incident was resolved.
5

The employing establishment described numerous specific incidents of unprofessional and inappropriate
conduct, including dates, times, the individuals involved, what occurred and the reasons that appellant’s conduct was
deemed to be unsatisfactory.
6

The Office indicated that the date of injury was March 17, 2003. However, as noted, appellant subsequently
stated that the incident with Ms. Woods occurred on February 7, 2003, not March 17, 2003.

2

appellant was removed due to his unsatisfactory job performance, not because of his accepted
injury occurring on February 7, 2003.
By decision dated March 4, 2005, the Office denied appellant’s claim on the grounds that
he failed to establish that his disability beginning January 22, 2004 was due to his accepted
emotional condition. The Office noted that his claim was accepted for the single incident that
occurred on February 7, 2003 when Ms. Woods called him an asshole in public while he was on
duty. It stated that his chest pain experienced on August 26, 2003 was not accepted as work
related because the factor he cited, feeling embarrassed about the duties he was asked to perform,
was not determined to be a compensable employment factor.
On March 22, 2005 appellant requested an oral hearing that was held on
February 15, 2006. In a February 22, 2006 written statement, he reiterated his allegations of
harassment from management and submitted copies of disciplinary actions taken against him.
By decision dated May 3, 2006, an Office hearing representative affirmed the March 4, 2005
decision. In a prior appeal, the Board set aside this decision and remanded the case.
Following remand of the case by the Board, the Office issued a February 23, 2007
decision denying appellant’s claim on the grounds that the factual evidence failed to show that
his disability beginning January 22, 2004 was due to the one accepted compensable employment
factor, the incident on February 7, 2003 with Ms. Woods. The Office noted that appellant was
terminated for unsatisfactory job performance as of January 22, 2004.
On March 12, 2007 appellant requested a review of the written record. By decision dated
July 16, 2007, an Office hearing representative considered newly obtained medical evidence and
affirmed the February 23, 2007 decision.7
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular or specially assigned work duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.8 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.9

7

Subsequent to the July 16, 2007 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
8

5 U.S.C. §§ 8101-8193.

9

Lillian Cutler, 28 ECAB 125 (1976).

3

Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.10
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship, and which are not deemed compensable
factors of employment and may not be considered.11 When a claimant fails to implicate a
compensable factor of employment, the Office should make a specific finding in that regard. If a
claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor.12 As a rule, allegations alone by a claimant are
insufficient to establish a factual basis for an emotional condition claim but rather must be
corroborated by the evidence.13 Where the claimant alleges compensable factors of employment,
he must substantiate such allegations with probative and reliable evidence.14 When the matter
asserted is a compensable factor of employment and the evidence of record establish the truth of
the matter asserted, then the Office must base its decision on an analysis of the medical
evidence.15
ANALYSIS
On October 25, 2004 appellant filed a claim for wage-loss compensation on and after
January 22, 2004, citing his removal from his job as the reason for his disability. The record
shows that the employing establishment terminated him effective January 22, 2004 due to his job
performance, not because of his accepted injury occurring on February 7, 2003. In the
January 14, 2004 removal notice, the employing establishment described specific incidents of
inappropriate conduct and failure to follow instructions, including dates, times, the individuals
involved, what occurred and the reasons that appellant’s conduct was deemed to be
unsatisfactory. Appellant did not grieve the termination. There is insufficient evidence that the
employing establishment erred or acted abusively in terminating appellant’s employment
effective January 22, 2004. Therefore, this allegation is not deemed a compensable factor of
employment.

10

Michael Thomas Plante, 44 ECAB 510 (1993).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Margaret S. Krzycki, 43 ECAB 496 (1992).

13

See Charles E. McAndrews, 55 ECAB 711 (2004).

14

Joel Parker, Sr., 43 ECAB 220 (1991).

15

See Charles D. Edwards, 55 ECAB 258 (2004).

4

Appellant failed to establish that his disability beginning January 22, 2004, the date he
was terminated from his job, was causally related to a compensable factor of employment.
Therefore, the Office properly denied his claim.
CONCLUSION
The Board finds that appellant failed to establish that he is entitled to wage-loss
compensation beginning January 22, 2004 due to his accepted emotional condition.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 16 and February 23, 2007 are affirmed.
Issued: March 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

